  Case 17-32391       Doc 21     Filed 07/30/19 Entered 07/30/19 16:45:46        Desc Main
                                   Document     Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                  Case No. 1:17-bk-32391


                                                  Chapter 7
    NORA LYN HRUSKA

                                                  Honorable LaShonda A. Hunt
                                 Debtor(s)

                                   NOTICE OF MOTION

 To: See attached service list

 Benevolent Caregivers, Inc.                       Benevolent Caregivers, Inc.
 611 Parkway Drive                                 c/o Poznak Law Firm
 Wheaton, Illinois 60184                           2001 Midwest Road
                                                   Suite 206
                                                   Oak Brook, Illinois 60523

       PLEASE TAKE NOTICE that on August 14, 2019 at 10:00 a.m., the undersigned will
appear before the Honorable Honorable LaShonda A. Hunt at the Everett McKinley Dirksen
United States Courthouse, 219 South Dearborn Street, Courtroom 719, Chicago, Illinois 60604
and will then and there present DEBTOR’S MOTION TO REOPEN CHAPTER 7 CASE a
copy of which is hereby served upon you.

                                                       /s/ Joseph S. Davidson

                                                       Joseph S. Davidson
                                                       Mohammed O. Badwan
                                                       SULAIMAN LAW GROUP, LTD.
                                                       2500 South Highland Avenue
                                                       Suite 200
                                                       Lombard, Illinois 60148
                                                       +1 630-575-8181
                                                       jdavidson@sulaimanlaw.com
                                                       mbadwan@sulaimanlaw.com
                  Case
Label Matrix for local     17-32391
                       noticing           Doc 21 Wilmington
                                                   Filed 07/30/19         Entered
                                                            Savings Fund Society,  FSB,07/30/19
                                                                                        d/b/a   16:45:46      Desc
                                                                                                   U.S. Bankruptcy     Main
                                                                                                                    Court
0752-1                                                Document           Page
                                                 c/o Codilis & Associates, P.C.   2  of 5          Eastern Division
Case 17-32391                                        15W030 N. Frontage Road, Suite 100                   219 S Dearborn
Northern District of Illinois                        Burr Ridge, IL 60527-6921                            7th Floor
Eastern Division                                                                                          Chicago, IL 60604-1702
Tue Jul 30 15:16:10 CDT 2019
Audit Systems Incorporated                           Benevolent Caregivers, Inc.                          Commonwealth Edison Co
3696 Ulmerton Rd                                     c/o Poznak Law Firm                                  3 Lincoln Center
Suite 200                                            2001 Midwest Rd., Suite 206                          Attn: Bankruptcy Section
Clearwater FL 33762-4237                             Oak Brook, IL 60523-4392                             Oak Brook Terrace IL 60181-4204


Credit One Bank, N.A.                                Credit One Bank, N.A.                                ERC/Enhanced Recovery Corp
Po Box 98873                                         Po Box 98875                                         Attn: Bankruptcy
Las Vegas, NV 89193-8873                             Las Vegas, NV 89193-8875                             8014 Bayberry Rd
                                                                                                          Jacksonville Fl 32256-7412


First Premier Bank                                   First Premier Bank                                   MaxLend
3820 N. Louise Ave.                                  601 S. Minnesota Ave.                                217 3rd Ave. NE
Sioux Falls, SD 57107-0145                           Sioux Falls, SD 57104-4868                           Parshall, ND 58770



Rushmore Loan                                        Stoneberry                                           Eugene Crane
Management Services                                  P O Box 2820                                         Crane Simon Clar & Dan
P O Box 55004                                        Monroe, WI 53566-8020                                135 S Lasalle Ste 3705
Irvine, CA 92619-5004                                                                                     Chicago, IL 60603-4101


Joseph S Davidson                                    Nora Lyn Hruska                                      Patrick S Layng
Sulaiman Law Group, Ltd.                             7303 W. 111th Street                                 Office of the U.S. Trustee, Region 11
2500 S. Highland Ave                                 Worth, IL 60482-1759                                 219 S Dearborn St
Suite 200                                                                                                 Room 873
Lombard, IL 60148-7103                                                                                    Chicago, IL 60604-2027




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)ERC/Enhanced Recovery Corp.                       End of Label Matrix
Attn: Bankruptcy                                     Mailable recipients     17
8014 Bayberry Rd.                                    Bypassed recipients      1
Jacksonville, FL 32256-7412                          Total                   18
  Case 17-32391      Doc 21     Filed 07/30/19 Entered 07/30/19 16:45:46            Desc Main
                                  Document     Page 3 of 5


                               CERTIFICATE OF SERVICE

        I, Joseph Scott Davidson, an attorney, hereby certify that on July 30, 2019, DEBTOR’S
MOTION TO REOPEN CHAPTER 7 CASE was filed with the Clerk of the Court of the United
States Bankruptcy Court for the Northern District of Illinois by using the CM/ECF system. I have
mailed this document by United States Postal Service Certified Mail, postage prepaid to:

 Benevolent Caregivers, Inc.                     Benevolent Caregivers, Inc.
 611 Parkway Drive                               c/o Poznak Law Firm
 Wheaton, Illinois 60184                         2001 Midwest Road
                                                 Suite 206
                                                 Oak Brook, Illinois 60523

                                                           /s/ Joseph S. Davidson

                                                           Joseph S. Davidson
                                                           Mohammed O. Badwan
                                                           SULAIMAN LAW GROUP, LTD.
                                                           2500 South Highland Avenue
                                                           Suite 200
                                                           Lombard, Illinois 60148
                                                           +1 630-575-8181
                                                           jdavidson@sulaimanlaw.com
                                                           mbadwan@sulaimanlaw.com
  Case 17-32391        Doc 21    Filed 07/30/19 Entered 07/30/19 16:45:46            Desc Main
                                   Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In Re:
                                                       Case No. 1:17-bk-32391


                                                       Chapter 7
     NORA LYN HRUSKA

                                                       Honorable LaShonda A. Hunt
                                  Debtor(s)

                   DEBTOR’S MOTION TO REOPEN CHAPTER 7 CASE

          NORA LYN HRUSKA (the “Debtor”), through counsel, SULAIMAN LAW GROUP,

LTD., pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure,

moves to reopen his Chapter 13 case to enforce terms of the Order Confirming Plan, and in support

thereof, states as follows:

          1.    A petition under Chapter 7 was filed on October 30, 2017.

          2.    The bankruptcy case closed with discharge on February 9, 2018.

          3.    Debtor requests that this court enter an order reopening this bankruptcy case

pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy Procedure to

seek sanctions against Benevolent Caregivers, Inc. for the willful violation of the automatic stay.

Dated: July 30, 2019                                 Respectfully submitted,

                                                     NORA LYN HRUSKA

                                                     By: /s/ Joseph S. Davidson

                                                     Joseph S. Davidson
                                                     Mohammed O. Badwan
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue, Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
Case 17-32391   Doc 21   Filed 07/30/19 Entered 07/30/19 16:45:46    Desc Main
                           Document     Page 5 of 5


                                         jdavidson@sulaimanlaw.com
                                         mbadwan@sulaimanlaw.com
